DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of copending Application No. 17/592,027 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 re rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perera et al., Pub. No. U.S. 2020/0390660 (hereinafter “Perera”).
Regarding claim 1. Perera discloses apparatus and method of treating a patient having a glaucoma, the method comprising: performing excimer laser trabeculostomy (ELT) on a subject having glaucoma (see Par. 0012), the subject having previously undergone one or more failed treatments (see Pars. 0005-0006, 0011).
Regarding claims 2-9, the recited claims languages are directed to intended use. Furthermore, claims 2-9 respectively lack specific method steps in connection with recited previously failed treatments.  Nonetheless, Perera discloses various forms of failed glaucoma treatment procedures. 
Regarding claim 2, the one or more failed treatments is a non-surgical treatment comprising administering medicated eye drops (see Par. 0006).
Regarding claim 3, the medicated eye drops comprise alpha agonists, beta blockers, carbonic anhydrase inhibitors, cholinergic agonists, prostaglandin/prostamide analogues, or a combination thereof (see Par. 0005). 
Regarding claims 4-6, the one or more failed treatments is a laser treatment comprising non-invasive laser trabeculoplasty, iridotomy, iridectomy, or a combination thereof, wherein the trabeculoplasty comprises selective laser trabeculoplasty to lower intraocular pressure in open angle glaucoma (see Pars. 0003, 0006).
Regarding claim 7 and 8, the one or more failed treatments is a surgical treatment, the surgical treatment comprising insertion of a shunt or implant, trabeculectomy, trabeculotomy, goniotomy, deep sclerectomy, viscocanalostomy, or a combination thereof (see Pars. 0008-0010 and 0012). 
Regarding claim 9, the excimer laser trabeculotomy (ELT) comprises: inserting a fiber probe into an eye of the subject; adjusting placement of the fiber probe in the eye; and applying a plurality of shots from an excimer laser (see Pars. 0090, 0150).
Regarding claim 10, the excimer laser is a xenon chloride laser (see Par. 0012).
Regarding claim 11, placement of the fiber probe is in a position transverse to Schlemm's canal in the eye (see Fig. 2, and Pars. 0012, 0068, 0096).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Perera in view of Juhasz et al., Pub. No. U.S. 2021/0298945 (hereinafter “Juhasz).
Regarding claims 12 and 13, Perera, described above, does not teach the use of an illumination light source assisting placement of the probe. However, the use of illumination sources used for illuminating/imaging the treatment area during eye surgery is well known in 
Regarding claim 15, Perera does not teach a post-operative analysis of the treatment site, including visualizing drainage of aqueous humor and blood reflex as claimed. However, the examiner notes that it is a common practice to perform a post-operative analysis after surgical treatment. Juhasz further teaches post-operative analysis method comprising monitoring drainage of aqueous humor and reflex flowing from Schlemm’s cannel in the eye (see Pars. 0023, 0051. Hence, at the time the applicant’s invention was filed, it would have been obvious to one of ordinary skill in the art to modify Perera in view of Juhasz to perform post-operative analysis of the surgical treatment to ensure the success of the treatment as well as monitoring possible postoperative complications.
Claim 14 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Perera in view of Garito et al., U.S. Patent No. 5,755,716 (hereinafter “Garito”).
Perera, described above does not teach administering anesthesia to the patient before inserting the probe into the eye. However, the technique of topically and/or intravenously administering anesthetic drug to body tissue before surgical treatment is well known in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
March 25, 2022